Citation Nr: 0803606	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
December 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in September 
2006.  The Board previously reopened the claims and remanded 
this case for further development in December 2006.

The Board notes that the veteran submitted additional medical 
evidence to the Board that had not been considered by the RO.  
In November 2007, the Board sent a letter to the veteran and 
his representative requesting whether the veteran wanted to 
waive RO consideration of this evidence.  Initially, there 
was some confusion as to whether the veteran wanted to waive 
RO consideration.  Nevertheless, the veteran's representative 
on behalf of the veteran clearly waived RO consideration of 
this additional evidence in a January 2008 statement. 


FINDINGS OF FACT

1.  Asthma was not noted at the time of the veteran's entry 
into service.
 
2.  Clear and unmistakable evidence shows asthma preexisted 
service.
 
3.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting asthma during his active duty service.

4.  Cervical spine disability was not manifested during the 
veteran's active duty service, nor is any cervical spine 
disability otherwise related to such service or to any injury 
during service. 

5.  Low back disability was not manifested during the 
veteran's active duty service, nor is any current low back 
disability otherwise related to such service or to any injury 
during service. 


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to asthma 
at the time of entry into service.  38 U.S.C.A. § 1111 (West 
2002). 

2.  The presumption that the veteran was sound as to asthma 
has been rebutted.  38 U.S.C.A. § 1111 (West 2002).

3.  Asthma preexisted the veteran's entry into active duty 
service.  38 U.S.C.A. § 1111 (West 2002).

4.  The veteran's preexisting asthma was not aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 2002); 38 C.F.R.  § 3.303 (2007).

5.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a January 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2007 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original (AOJ) jurisdiction decision on 
a claim for VA benefits.  In this case, the AOJ denied the 
issues on appeal in an August 2003 rating decision.  On 
remand, a VCAA letter was issued in January 2007.  The VCAA 
letter notified the claimant of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in January 2007 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to readjudication of the veteran's claim 
in an April 2007 supplemental statement of the case and the 
claim being returned to the Board for final appellate review.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Any deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal in the supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
January 2007 VCAA notice provided information of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post service medical records, 
private medical opinions, VA examination reports and the 
veteran's hearing testimony.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in January 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Asthma

The present appeal involves the issue of entitlement to 
service connection for asthma.  For purposes of this 
analysis, the Board notes that by statute, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  § 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's December 1974 entrance examination for active 
duty service does not show any clinical findings of asthma.  
Moreover, the veteran's lungs and chest were clinically 
evaluated as normal.  The veteran is therefore presumed to 
have been sound with respect to asthma at the time of entry 
into active service.  

A February 1975 service medical record showed that the 
veteran complained of a cold for one week with a cough, green 
mucus, sore throat, runny watery eyes and sinus blockage.  
The impression was viral.  Further, a December 1975 service 
medical record showed that the veteran complained of general 
malaise, body aches, sinus congestion, chills and scratchy 
throat.  The impression again was viral syndrome.  Service 
medical records showed that the veteran complained of cough, 
tiredness and nasal condition in January 1976; however, the 
veteran's chest was normal and the diagnosis was flu 
syndrome.  A March 1976 service medical record showed that 
the veteran complained of a head cold with sinus congestion, 
but no headaches or cough.  The impression was head cold.  
Lastly, a November 1976 treatment record showed that the 
veteran complained of rhinitis, productive coughing and 
irritated throat.  The impression was flu syndrome.  
Regardless of these documented upper respiratory illnesses, 
the records are silent with respect to any findings of 
asthma.  Importantly, when the veteran sought treatment for 
these various illnesses and infections, no complaints of 
wheezing or shortness of breath were noted.  The veteran's 
November 1976 service examination prior to discharge again 
showed that the veteran's lungs and chest were evaluated as 
clinically normal.  No clinical findings of asthma were 
indicated.  Nevertheless, the veteran indicated in his 
contemporaneous medical history that he had a history of 
asthma and shortness of breath.   

Following service, a July 1977 private psychiatric evaluation 
noted that the veteran had a history of bronchial asthma from 
early childhood, but indicated that he had no attacks since.  
Follow up psychiatric reports in the early 1980's continued 
to note a history of childhood asthma.  A May 1982 VA general 
examination showed that the veteran's respiratory system was 
negative for any abnormalities.  

An August 1995 medical report by D.F., M.D. concerning 
treatment for symptoms incurred during a motor vehicle 
accident again showed that the veteran gave a past history of 
asthma, which had been quiescent for several years.  

Private treatment records from Southside Healthcare from June 
1985 to May 2007 have also been associated with the claims 
file.  The first documentation of asthma in these treatment 
records is a December 1996 notation that indicated the 
veteran complained of asthma problems.  A March 1999 
treatment record showed that the veteran requested his 
physician to write a letter regarding his denial of asthma as 
being related to service.  The examiner indicated that he 
would review the chart and respond accordingly.  A September 
1999 treatment record showed that the veteran presented with 
copies of his military health chart.  The veteran claimed 
that his asthma had been in remission since early childhood 
until extreme climate exposure during service, and since then 
he had recurrent episodes.  That same month, the veteran was 
referred to Grady Health System for evaluation of his asthma, 
again it was noted from childhood.  A follow up November 2002 
record showed severe asthma per veteran, but not well 
documented in the medical records.  Nevertheless, subsequent 
treatment records showed a continuing diagnosis of and 
treatment for asthma.      

A May 2000 letter from a medical doctor at Southside 
Healthcare stated that based on the veteran's account, the 
veteran's asthma started in childhood and resolved by age 10, 
but re-occurred while in the military.  

The claims file also includes a November 2001 opinion by S.A, 
M.D., who appears to specialize in urology.  The doctor noted 
that the veteran's history suggested that his asthma had 
worsened since the veteran's military assignments were in 
climatic areas that affected him negatively.  In a July 2002 
second opinion noted to be requested by the veteran, Dr. S.A. 
stated that the veteran's service medical records showed that 
beginning in late 1975, the veteran was treated for recurring 
respiratory conditions, eventually coupled with fatigue, 
malaise and shortness of breath.  Dr. S.A. continued that 
although the veteran's specific respiratory complaints can be 
conditions of their own, when frequent and appearing 
together, they often are indicators of a more complex 
respiratory problem such as asthma.  The doctor indicated 
that there was no evidence in the service medical records 
showing that asthma was ever considered or ruled out.  Dr. 
S.A then stated that military medical records at discharge 
clearly showed the presence of asthma and shortness of breath 
and Southside had been treating the veteran for his asthma 
since his return to civilian life.  Thus, Dr. S.A concluded 
that it was his opinion that the veteran's asthma had its 
onset while he was in active military service, probably as a 
result of insufficient investigation into his recurrent 
respiratory infections.  

The veteran was afforded a VA fee-based examination for this 
asthma in October 2002.  The examiner stated that the veteran 
did have a current disability of asthma.  It appeared that 
the veteran provided a history of asthma in childhood.  
Although unclear, the examiner indicated that the veteran had 
known allergies and he was not exposed to any particular 
problem in the military.  Therefore, the examiner stated that 
he could not state that the veteran's asthma was service-
connected.  However, the examiner then acknowledged that 
although the veteran did have a flare-up while in the 
military, he had continued to have severe asthmatic problems 
even while out of the military and had a history of childhood 
asthma before entering service.  In its December 2006 remand, 
the Board found that the October 2002 examination was 
insufficient for the purposes of determining whether the 
veteran's asthma was linked to his service.  Specifically, 
the Board noted that at one point, the examiner stated that 
he could not state that the veteran's asthma was related to 
service ; however, he then went on to state that the veteran 
had a flare-up while in service, but failed to reference any 
service medical record supporting this statement.   Further, 
the examiner did not indicate whether he reviewed the claims 
file and it appeared that his opinion was based on the 
veteran's own history.   

Thus, on remand, the veteran was afforded another VA 
examination in January 2007.  The claims file was reviewed.  
The examiner noted that while in service, the veteran was 
seen on multiple occasions for what was considered upper 
respiratory infections, flu and viral syndrome on multiple 
occasions, but none of those treatment notes documented that 
the veteran was actively wheezing at the time that he was 
being seen, nor was there any diagnosis of asthma or reactive 
airway disease.  The examiner diagnosed the veteran with 
asthma.  The examiner also stated that based on the evidence 
of record, it is clear that the veteran did have childhood 
asthma.  However, the examiner noted that what was not 
verified or documented was whether the veteran had any acute 
flare-ups of asthma while in the military service.  The 
examiner stated that the veteran's service medical records do 
not verify or document that any flare-ups occurred.  The 
examiner opined that based on the evidence, it was less 
likely as not that the veteran's current asthma was 
aggravated or exacerbated or increased in severity beyond the 
natural progression of the disorder while in the military 
service.  The veteran had by history preexistent asthma prior 
to the military service.  There was no clear documentation in 
his service medical records of any acute flare-ups of asthma.    

After reviewing the evidence, the Board finds that there is 
clear and unmistakable evidence that the veteran's asthma 
preexisted service.  Numerous medical records report a 
history of childhood asthma.  Importantly, the January 2007 
VA examination stated that it was clear that the veteran did 
have childhood asthma.  Further, the veteran on numerous 
occasions has also confirmed that he had childhood asthma.  
The United States Court of Appeals for Veterans Claims has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  As to the first part of 
the two-step analysis, the Board finds that there is clear 
and unmistakable evidence that the veteran's asthma 
preexisted service.  
 
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In this regard, after reviewing the claims, 
including the veteran's service medical records, and 
thoroughly examining the veteran, the January 2007 VA 
examination report stated that it was less likely as not that 
the veteran's current asthma was aggravated, exacerbated or 
increased in severity beyond the natural progression of the 
disorder while in service.  The examiner based this opinion 
on the lack of evidence of any flare-ups in the service 
medical records.  Further, the Board also finds it 
significant that there is no documentation of any treatment 
for asthma in the service medical records or any post service 
treatment for asthma until many years later.  The first post 
service medical evidence of asthma was documented in the 
December 1996 record from Southside, 20 years after his 
release from service, and a treatment record the year prior 
showed that the veteran's asthma had been quiescent for 
several years.  Logically, if the veteran's asthma was 
aggravated while in service, it would follow that he would 
seek medical treatment within a reasonable amount of time 
after his discharge from service. 

The Board recognizes the private opinion of Dr. S.A., which 
appears to indicate that the veteran's asthma had its onset 
in service.  However, the Board finds that this opinion has 
minimum probative value and thus, is not proof that the 
veteran's asthma was aggravated in service.  Initially, the 
Board notes that again, the physician's specialty is in 
urology, not respiratory diseases.  Moreover, there is no 
indication that the doctor examined or even treated the 
veteran.  In offering his opinion, the physician also stated 
several inaccuracies that are not documented in the service 
medical records.  Initially, he indicated that the veteran 
was treated for recurring respiratory conditions, coupled 
with shortness of breath.  The service medical records do not 
show any complaints of shortness of breath.  Moreover, the 
physician seems to base his opinion on the fact that there 
were no findings of asthma in service, which he argues 
indicates that asthma was not considered or ruled out, so, 
hence, any lack of diagnosis was an oversight by the service 
medical examiners who were treating the veteran.  However, 
basing a medical opinion on a lack of any medical findings is 
speculative at best.  The Board notes that speculative 
medical opinions cannot be used to support a claim.  See 
Obert v. Brown, 5 Vet.App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet.App. 459, 462 (1996); Libertine v. Brown, 9 
Vet.App. 521, 523 (1996).  Also, the physician appears to 
treat the veteran's self reported medical history given at 
discharge as unequivocal evidence that the veteran had asthma 
and shortness of breath while in service, but the doctor does 
not address the lack of clinical findings of asthma at the 
discharge service examination.  Moreover, the doctor 
indicated that the veteran had been treated for his asthma at 
Southside since his discharge from service; however, this 
statement is not supported by the actually medical records 
from Southside.  Lastly, the examiner's opinion is 
insufficient because as noted above, there is clear and 
unmistakable evidence that the veteran's asthma preexisted 
service, but the examiner does not clearly offer an opinion 
with a detailed rational concerning whether the veteran's 
asthma was aggravated in service.  

The Board also noted that the May 2000 private letter from 
the doctor at Southside also has no probative value because 
it simply reiterated the history provided by the veteran and 
does not offer an opinion as to whether the veteran's asthma 
was aggravated in service.
   
The Board also acknowledges the veteran's statements and 
testimony.  While the veteran is competent to testify as to 
any injuries or symptoms he experienced while in service, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Here, 
again, the veteran is competent to testify as to any symptoms 
he experienced while in service.  However, the veteran has 
not demonstrated that he has the expertise to provide a 
medical opinion with respect to whether his asthma was 
aggravated in service.  Thus, his statements and testimony 
have minimal probative value when weighed against the medical 
evidence of record, in particular the January 2007 VA 
examination and opinion.  The medical opinion given by 
January 2007 VA examiner is to the effect that the veteran's 
asthma was not aggravated by his service.  This opinion is 
fully consistent with the contemporaneous service medical 
records which fail to show any findings by medical personnel 
of asthma, although the veteran was treated on a number of 
occasions for various complaints.  The military medical 
examiners had the benefit of examining the veteran during 
service, and their findings are entitled to considerable 
weight.  

After reviewing all of the pertinent evidence, the Board is 
led to the conclusion that there is clear and unmistakable 
evidence that there was no increase in severity of the 
veteran's asthma during his service.  

Having found that there is clear and unmistakable evidence 
that the asthma preexisted service and clear and unmistakable 
evidence that the asthma was not aggravated during service.  
The Board finds that the presumption of soundness has been 
rebutted.  Therefore, the asthma preexisted service.  For the 
same reasons set forth above, the Board finds that the 
preexisting asthma was not aggravated by the veteran's 
service.  Thus, service connection for asthma is not 
warranted. 

Cervical Spine and Low Back Disabilities

The present appeal also includes the issues of entitlement to 
service connection for cervical spine and low back 
disabilities.  As essentially the same evidence is relevant 
to both issues, the Board has combined the issues under one 
analysis.  The veteran's service medical records showed that 
in September 1995, he complained of a headache and backache 
for four days.  However, the impression was situational 
depression.  A June 1976 service medical record showed that 
the veteran indicated that he had mild back pain at night.  
Further, he indicated that he was kicked in the back a month 
ago and the pain started at that time.  On examination, the 
back pain was mid right side, over kidney.  The impression 
was probable urinary incontinence.  A July 1976 service 
medical record showed that the veteran had a recent history 
of a urinary tract infection, but had bilateral mid back pain 
during training.  The impression was probable chronic 
prostatitis.  The examiner was silent with respect to any 
musculoskeletal findings with respect to the back.  However, 
a follow up service medical record showed that the veteran 
still complained of back pain and indicated that some time 
ago in April, he had to lift a lot of heavy things.  
Nevertheless, a contemporaneous x-ray showed that the lumbar 
spine was normal. The November 1976 service examination prior 
to discharge showed that the veteran's neck and spine was 
evaluated as clinically normal.  However, in his 
contemporaneous medical history, the veteran indicated that 
he had recurrent back pain.  In sum, although there were some 
complaints of back pain, service medical records are silent 
with respect to any findings of a chronic cervical spine 
disability or low back disability.  

Post service medical records have also been reviewed.  In 
sum, employee records from 1981 to 1983 showed that the 
veteran sustained a work related injury in November 1981 when 
he was running a jack hammer.  The veteran pushed the trigger 
and the hammer started pulling something in his back.  A 
private medical report showed that the veteran was 
subsequently diagnosed with a cervical strain and low back 
pain syndrome.  Subsequently, a February 1993 private medical 
report showed that the veteran was in a motor vehicle 
accident in November 1992 and he complained of headaches, 
pain in both shoulders and pain in mid-back on right.  A 
cervical spine x-ray was noted to show rotational 
malpositions of C5-C7.  An x-ray of the lumbosacral spine 
showed that normal lordotic curve was noted and there were no 
fractures or osseous pathologies; however, the entire pelvis 
on the left appeared rotated posteriorly and was accompanied 
by superior tipping of the sacral base on the left.  The 
diagnoses were cervical sprain/strain and lumbar 
sprain/strain.  The examiner indicated that the veteran's 
injuries were directly related to the November 1992 motor 
vehicle accident.  The veteran underwent a VA examination for 
nonservice-connected pension in July 1995.  The examiner was 
silent with respect to any findings of a cervical spine or 
low back disability.  However, a contemporaneous x-ray of the 
cervical spine showed that extensive osteophyte formation was 
seen along the anterior aspect of C4-C5, C5-C6 and C6-C7 
levels.  In addition, neural foraminal narrowing was seen at 
C6-C7 level due to osteophyte formation bilaterally.  It does 
not appear that an x-ray of the low back was done at that 
time.  The August 1995 medical report by Dr. D.F. showed that 
the veteran was in another motor vehicle accident in 
September 1994.  The report showed that the doctor treated 
the veteran for complaints of left shoulder pain following 
the accident until July 1995.   The diagnosis was again 
cervical sprain/strain syndrome.  

Again, private medical records from Southside have been 
associated with the claims file.  The records showed 
continuing complaints of low back pain.  An August 1998 x-ray 
of the cervical spine showed significant spondylosis C4-C5, 
C6-C7 with small spurs impinging the foramina at C5-C6, C6-
C7.  Again, a March 1999 treatment record showed that the 
veteran requested a letter from the doctor to which the 
doctor indicated that he would review the chart and respond 
accordingly.  Further, a September 1999 record showed that 
the veteran indicated that he was playing football while in 
the military and injured his neck and shoulder, which has 
caused chronic pain.  An October 1999 treatment record showed 
an assessment of low back pain, probable degenerative joint 
disease.  An August 2002 record showed that the veteran 
complained of back pain since 1975, but had a new back pain 
that he thought was related to his kidneys.  Subsequent 
treatment records showed continuing complaints of back pain.  
Nevertheless, these medical records do not include an 
etiological opinion with respect to any current cervical 
spine or low back disability.  

The May 2000 private medical letter from the doctor at 
Southside stated that the veteran's major problems included 
chronic low back pain and shoulder pain.  The doctor noted 
that the veteran claimed that his low back pain originated 
after being hit in the back while in service in 1976.  The 
doctor observed that the service records confirmed this 
incident in August 1976 along with a negative lumbar series 
at that time.  However, besides noting the one inservice 
incident, the doctor does not offer an opinion as to whether 
any current low back disability is linked to service.  He 
again simply reiterates the history given by the veteran.  

The November 2001 opinion by Dr. S.A., who again appears to 
specialize in urology, indicated that the veteran's 
osteoarthritis involving the shoulder, back and other areas 
worsened since the veteran's service in climactic areas that 
affected him negatively.  The subsequent July 2002 opinion by 
Dr. S.A. stated that the military medical evidence showed 
that the veteran began suffering from back pain in May 1976 
after being hit in the back and approximately one month 
later, the veteran was being treated for a recurring UTI.  
The doctor stated that there was no evidence in the medical 
records showing that kidney and/or spinal trauma resulting 
from the veteran being hit in the back was ever considered or 
ruled out.  The doctor then went on to state that the only 
lumbar x-ray done was within 45 days of the injury - too soon 
to detect the presence of calcification.  He further noted 
that service medical records at discharge clearly showed the 
presence of recurring back pain and Southside had been 
treating the veteran for back pain and spinal arthritis since 
his return to civilian life.  The doctor opined that it was 
his opinion that the veteran suffered from osteoarthritis and 
the onset of this condition was while in service, probably as 
a result of being hit in the back in May 1976.  The doctor 
found that the veteran's back conditions suffered while on 
active duty were misdiagnosed resulting in the development of 
the more serious osteoarthritis.  However, again, the Board 
finds that this opinion has minimum probative value.  
Initially, the Board notes that the physician's specialty is 
in urology, not orthopedics.  Moreover, the doctor did not 
address the intervening 1981 work injury or 1992 motor 
vehicle accident in which the medical evidence documents that 
the veteran was diagnosed with cervical spine and low back 
disabilities caused by both of these incidents.  Also, the 
physician appears to treat the veteran's self reported 
medical history given at discharge as unequivocal evidence 
that the veteran had a low back disability while in service, 
but the doctor does not address the lack of clinical findings 
of any cervical spine or low back disability at the discharge 
service examination.  Moreover, he again indicated that the 
veteran had received treatment for his cervical spine and low 
back disabilities at Southside since his discharge from 
service.  However, the first medical record of evidence from 
Southside is dated in 1985, almost nine years after the 
veteran's discharge from service, and does not pertain to the 
cervical spine or low back.  

The veteran was afforded a separate fee-based examination for 
his back in October 2002.  The examiner noted that he had 
reviewed the claims file extensively.  He noted that x-rays 
of the c-spine were consistent with an anterior avulsion 
fracture at level C-5, inferior lower level, and also at C-6.  
The disk spaces were somewhat decreased .  The veteran's 
cervical spine curvature was straightened instead of C-curve.  
His lumbosacral spine x-rays showed irregularity between L4-
5, with slightly decreased disk space and spondylitic 
changes.  The impression was post-traumatic cervical 
spondylosis with disk disease and left upper extremity 
radiculopathy and lumbosacral spondylosis with left lower 
extremity radiculopathy and decreased disk space.  The doctor 
opined that the veteran's neck and low back problems were 
more than likely service connected.  The examiner noted the 
documentation that the veteran was kicked in the back in June 
1976, but then stated that the veteran was involved in a 
motor vehicle accident in November 1992, which he noted 
occurred well after he was discharged from service.  The 
examiner than noted that the veteran's arthritis was 
initiated by the injury; hence, it would qualify as more like 
traumatic arthritis rather than osteoarthritis.  

Nevertheless, in its December 2006 remand, the Board found 
that the October 2002 VA fee-based examination was 
insufficient and, thus, had somewhat questionable probative 
value because it did not offer any detailed rationale based 
on the inservice and post-service medical records so as to 
explain what, if any, cervical spine disorder and/or low back 
disorder is/are due to service (as opposed to the apparent 
post-service injuries).    

As noted above, on remand, the veteran was afforded a VA 
examination in January 2007.  Again, the claims file was 
reviewed.  The examiner diagnosed the veteran with cervical 
spine disc disease and chronic lumbar strain.  The examiner 
noted that the veteran had no complaints or visits for 
cervical spine pain while in service, but did note the 
instances where the veteran had complained of back pain.  The 
examiner stated that it was clear the veteran had pain that 
required lumbar spine films in July 1976, but the films were 
normal.  The examiner found that any back condition had 
resolved based on the negative spine diagnoses at the 
veteran's discharge summary.  The examiner also observed that 
the veteran subsequently had job injuries in 1981 and 
additional injuries in 1992 that were more likely than not 
responsible for his continued back pain.  The examiner noted 
that these injuries resulted in diagnoses related to the 
cervical spine and low back.  Therefore, it was less likely 
than not that the veteran's current cervical degenerative 
disc disease and chronic lumbar strain were related to 
military service.   Given that the examiner thoroughly 
examined the veteran, reviewed the entire claims file and 
addressed the pertinent medical evidence in the claims file, 
including the interim injuries, the Board finds that this 
opinion has a high probative value.  

Therefore, based on the highly probative January 2007 VA 
examination, the Board finds that service connection is not 
warranted for any cervical spine or low back disability.  The 
January 2007 examiner clearly found that the veteran's 
current cervical spine and low back disabilities were not 
related to service, but rather to the post service work 
injury and motor vehicle accident.  The Board also finds it 
significant that the first post service medical evidence of 
any cervical spine and low back disabilities is in November 
1981, almost five years after service, when the veteran 
suffered a work related injury.  Moreover, as there is no 
evidence of arthritis of the spine within one year of 
service, the service incurrence of arthritis cannot be 
presumed.  

The Board also acknowledges the veteran's statements and 
testimony in which he claimed that he injured his back in 
service while playing football and he has had back pain since 
then.  Again, while the veteran is competent to testify as to 
any injuries or symptoms he experienced while in service, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Here, 
again, the veteran is competent to testify as to any symptoms 
he experienced while in service.  However, the veteran has 
not demonstrated that he has the expertise to provide a 
medical opinion with respect to whether any current cervical 
spine or low back disability is related to service.  Thus, 
his statements and testimony have minimal probative value 
when weighed against the medical evidence of record, in 
particular the January 2007 VA examination and opinion.  The 
medical opinion given by January 2007 VA examiner is to the 
effect that the veteran's cervical spine and low back 
disabilities were not related to his service.  This opinion 
is consistent with and fully supported by the November 1976 
discharge examination findings.  The Board believes it highly 
significant that the November 1976 military examiner, with 
knowledge of the veteran's then complaints of back pain, 
nevertheless found the spine to be clinically normal.  

In conclusion, a preponderance of the evidence is against a 
finding that service connection is warranted for cervical 
spine and low back disabilities.  As the preponderance of the 
evidence weighs against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for asthma, for cervical spine disability, 
and for low back disability is not warranted.  The appeal is 
denied as to all issues. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


